         Case 1:18-cr-00889-JMF Document 82 Filed 07/17/20 Page 1 of 3


                                                                        Daniel A. Schnapp
                                                                        Partner
                                                                        T 212-940-3026
                                                                        dschnapp@nixonpeabody.com

                                                                        Tower 46
                                                                        55 West 46th Street
                                                                        New York, NY 10036-4120
                                                                        212-940-3000




                                         Application GRANTED. The defendant's self-surrender deadline
                                         is extended to September 25, 2020, without prejudice to an
July 16, 2020                            application for a further extension if the coronavirus pandemic
Hon. Jesse M. Furman                     remains a problem. The Clerk of Court is directed to terminate
United States District Judge             ECF No. 81. SO ORDERED.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                             July 17, 2020
RE: Ibrahim Mizrahi
    Case No. 18-CR-889 (JMF), USM Number 86309-054

Dear Judge Furman:

        As the Court is aware, this Firm is immigration counsel to Mr. Ibrahim Mizrahi. We
write to respectfully request an additional 60-day extension of Mr. Mizrahi’s voluntary
surrender date due to his poor physical health and the extraordinary circumstances surrounding
the worldwide outbreak of the Coronavirus pandemic (“Coronavirus” or “COVID-19”), without
prejudice to a further request in 60 days from July 28, 2020. The Government has consented to
this request.

                                     Background

        Mr. Mizrahi was sentenced to serve 18 months in prison and pay restitution in the
amount of $998,000 as a result of his guilty plea. Dkt. No. 1661. Previously, we advised the
Court that Mr. Mizrahi was prepared to surrender into FCI Allenwood, where it was anticipated
that he would be placed into removal proceedings pursuant to the Institutional Hearing Program.

        On February 5, 2020, the Court granted our application to adjourn Mr. Mizrahi’s
originally scheduled surrender date of February 28, 2020 for a period of 30 days to allow him to
prepare the documentation necessary for his upcoming immigration court proceedings. During
that time, the United States began to experience the effects of the Coronavirus outbreak. We
accordingly requested that Mr. Mizrahi be granted 60-day extension of his surrender date, given
his poor health. The Court granted that request, extending Mr. Mizrahi’s surrender date to May
29, 2020.

       By May 26, 2020, it was clear that the dangers posed to Mr. Mizrahi by the Coronavirus
had not subsided, so we again requested a 60-day extension of his surrender date. The Court
           Case 1:18-cr-00889-JMF Document 82
                                           81 Filed 07/17/20
                                                    07/16/20 Page 2 of 3




July 16, 2020
Page 2




extended Mr. Mizrahi’s surrender date to July 28, 2020, granting the request without prejudice
to an application for a further extension if the coronavirus pandemic remains a problem.

                              Nature of the Relief Sought

       We write the Court, with the Government’s consent, to respectfully request that Mr.
Mizrahi’s voluntary surrender date be extended by 60 days from July 28, 2020, without
prejudice to a request for a further extension should it be necessary.

         The Coronavirus Pandemic Continues to Weigh Heavily in Favor of Extending Mr.
                          Mizrahi’s Voluntary Surrender Date

        It is an unfortunate reality that, since our last correspondence to the Court, the United
States is still struggling to combat the spread of the Coronavirus. Although many states and
municipalities have adopted preventative measures, and country remains in a state of
emergency, the Coronavirus is continuing to spread at an alarming rate. In fact, the United
States has witnessed record numbers of new Coronavirus cases four times in just the past eight
days alone—each time topping over 60,000 new confirmed cases. Sarah Lynch et al., For
Fourth Time in 8 days, U.S. Breaks Record for New Coronavirus Cases, CBS News (July 15,
2020), https://www.cbsnews.com/news/coronavirus-usa-record-cases-4th-time-8-days/.

        As the Court is aware, the incarcerated population is at a particularly high risk of
contracting the Coronavirus. A recently published study even found that between March 31 to
June 6, 2020, Coronavirus cases in “US federal and state prisons were 5.5 times higher—and
death rates three times higher—than in the general population.” Mary Van Beusekom, US
Prison Inmates Among Those Hit Hard with COVID-19, Ctr. For Infectious Disease Research &
Pol’y (July 9, 2020), https://www.cidrap.umn.edu/news-perspective/2020/07/us-prison-inmates-
among-those-hit-hard-covid-19. This general danger posed to all inmates is even greater for
Mr. Mizrahi, who is suffering from long-term asthma and bronchitis.

         A. Mr. Mizrahi’s Poor Physical Health Places Him in a Life-Threatening Situation if He
            is Incarcerated at This Time

        In addition to the increasing spread of the Coronavirus, Mr. Mizrahi’s preexisting health
conditions make him a particularly susceptible candidate to become infected with, and
potentially die from, COVID-19. We previously submitted a letter from Mr. Mizrahi’s
physician, Dr. Victor Fariwa, M.D., stating that Mr. Mizrahi is suffering from “severe bronchitis
with bronchospasms and asthma,” and recommending that Mr. Mizrahi avoid any group settings
until his recovery to prevent any serious respiratory complications and reduce his risk of
exposure to COVID-19.
           Case 1:18-cr-00889-JMF Document 82
                                           81 Filed 07/17/20
                                                    07/16/20 Page 3 of 3




July 16, 2020
Page 3




                                       Conclusion

        Accordingly, we respectfully request that this Court allow Mr. Mizrahi to extend the
date of his voluntary surrender by 60 days from July 28, 2020, without prejudice to an
additional request in 60 days, as this is in the best interest of the public welfare, Mr. Mizrahi,
and other inmates in federal prisons. Again, the Government has consented to this request.

       We thank the Court for its attention to these matters. We are available to appear by
telephone for a conference to discuss this matter further.

Respectfully submitted,

S/ Daniel A. Schnapp

Daniel A. Schnapp
Partner

DAS

Cc: All counsel by ECF
